In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-18-00271-CR


                      SHELDON LEE BRAMBLETT, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 251st District Court
                                   Randall County, Texas
                 Trial Court No. 28,193-C, Honorable Ana Estevez, Presiding

                                      April 18, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Sheldon Lee Bramblett, appellant, appeals his conviction for evading arrest and its

ensuing seven-year prison sentence.        His sole issue concerns the admission into

evidence of the 9-1-1 call that instigated the charges. Appellant objected to the admission

of the tape on the ground that its prejudicial effect substantially outweighed its probative

value. The objection was overruled. Before us, he reiterates his Texas Rule of Evidence

403 complaint and argues that the trial court erred in admitting it because it was overly

prejudicial and posed the risk of swaying the jury to convict due to the information
captured on the recording. That information consisted of the caller accusing appellant “of

beating her up and breaking into her house,” “beating her with a metal rod,” “assaulting

her by grabbing or pulling her hair,” and threatening to kill her. The caller was appellant’s

mother aged 58 or 59. We overrule the issue.

        Evidence akin to that in the recording had been admitted previously without

objection. It included allusions to the appellant being the victim’s son, appellant forcibly

entering the house, appellant assaulting his mother, appellant dragging his mother, and

appellant’s mother displaying marks consistent with an assault. This evidence being

similar to that encompassed within the 9-1-1 call, we conclude that any purported error in

admitting the recording was waived or rendered harmless. See Webb v. State, 557

S.W.3d 690, 698 (Tex. App.—Texarkana 2018, pet. ref’d) (stating that a party waives

error concerning the admission of evidence if the same or substantially similar evidence

has been previously admitted in the proceeding without objection); Lamerand v. State,

540 S.W.3d 252, 259 (Tex. App.—San Antonio 2018, pet. ref’d) (stating that the improper

admission of evidence is rendered harmless when the same or similar evidence is

admitted elsewhere without objection).1

        The judgment is affirmed.

                                                                   Per Curiam

        Do not publish.




        1 We further support our conclusion regarding the absence of harm by noting that the record

contained overwhelming evidence of appellant’s effort to evade arrest and, therefore, of his guilt for the
charged crime. See Martin v. State, No. 07-17-00145-CR, 2018 Tex. App. LEXIS 10084, at *9 (Tex. App.—
Amarillo Dec. 6, 2018, no pet.) (mem. op., not designated for publication) (finding any purported error in the
admission of evidence harmless due to overwhelming evidence of guilt present in the record).

                                                      2